Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2-24-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. No. 10,397,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-5, 7-13 & 15-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:
Independent Claim 1. 
A method by an access point in a wireless local area network to solicit an immediate acknowledgement from a station in the wireless local area network, the method comprising: 
generating a downlink multi-user physical layer protocol data unit that includes a frame for which the access point solicits an immediate response from the station in an uplink multi-user transmission, wherein an ACK Policy field of the frame is set to a binary value of '01' to indicate that the station is to provide an immediate acknowledgement for the frame to the access point if the station receives trigger information included in the downlink multi-user physical layer protocol data unit and the station is not to provide an immediate acknowledgement for the frame if the station does not receive trigger information included in the downlink multi- user physical layer protocol data unit, wherein the trigger information includes information regarding an allocation of transmission resources for the uplink multi- user transmission; and 
transmitting the downlink multi-user physical layer protocol data unit to the station.

Independent Claim 9. 
A network device to function as an access point in a wireless local area network, the access point configured to solicit an immediate acknowledgment from a station in the wireless local area network, the network device comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories, the one or more processors configured to cause the network device functioning as the access point to: 
generating a downlink multi-user physical layer protocol data unit that includes a frame for which the access point solicits an immediate response from the station in an uplink multi-user transmission, wherein an ACK Policy field of the frame is set to a binary value of '01' to indicate that the station is to provide an immediate acknowledgement for the frame to the access point if the station receives trigger information included in the downlink multi- user physical layer protocol data unit and the station is not to provide an immediate acknowledgement for the frame if the station does not receive trigger information included in the downlink multi-user physical layer protocol data unit, wherein the trigger information includes information regarding an allocation of transmission resources for the uplink multi-user transmission and 
transmit the downlink multi-user physical layer protocol data unit to the station.

Independent Claim 17. 
A method implemented by an access point in a wireless local area network to solicit a trigger-based immediate acknowledgement from a station, the method comprising: 
generating trigger information for an uplink multi-user transmission; 
generating a frame, wherein an ACK Policy field of the frame is set to a binary value of '01' to request the station to provide a trigger-based immediate acknowledgement, wherein the station is to transmit a trigger-based immediate acknowledgement frame to the access point according to the trigger information if Inventor(s): Yongho SiOKExaminer: Phuongchau Ba NGUYEN Application No.: 16/507,968-4/7- Arl Unit: 2464the trigger information is obtained by the station and the station is to refrain from transmitting the trigger-based immediate acknowledgement frame to the access point if the trigger information is not obtained by the station, wherein the trigger information includes information regarding an allocation of transmission resources for the uplink multi-user transmission; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464